IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 352 EAL 2016
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
DARNELL BROWN,                             :
                                           :
                   Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2016, the Petition for Allowance of

Appeal is GRANTED. The issue, as stated by petitioner is:


      (1)    Did the Superior Court err when it rejected binding Confrontation
             Clause authority and held as a matter of first impression that
             autopsy reports are testimonial?